Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner's responses to Applicant's remark
Regarding the 35 U.S.C. 103(a) rejection of claims 1 and 18, Applicant's arguments have been fully considered but they are not persuasive. Specifically
Applicant asserted that:
At Page 4, the Office Action alleges that element 11 of Kearney discloses the recited "mounting flange" and that element 15b of Kearney discloses the recited "frame assembly." Applicant respectfully disagrees. 
Element 11 of Kearney is described as an adapter 11. As described at col. 5, Ins 7-11, "lens 15 includes three lens ears 15a that fit through adapter cutouts 11 a of adapter 11 to frame 9. Screws 23 fasten lens 15 to frame 9 through holes defined by lens ears 15a and into holes defined by frame 9 so as to at least partly cover frame orifice 9 b." Kearney at col. 5, Ins. 7-11. Regarding the recited "frame assembly," the Office Action points to element 15b, with 15b being described as attachment end 15b of a lens 15.
Given the Office Action's reliance on elements 11 and 15b of Kearney, the Office Action has not demonstrated that the claim feature "the frame assembly being arranged to engage the flange" is disclosed, taught, or suggested by Kearney. Rather, the lens ears 15a of Kearney "fit through adapter cutouts 11a of adapter 11 to frame 9" and "[s] crews 23 fasten lens 15 to frame 9 through holes defined by lens ears 15a and into holes defined by frame 9."

The Examiner respectfully disagrees. Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. As presented by the Examiner Kearney disclose in Figs. 3-4, the outer step (11) being constructed and arranged to receive a first lens type base, wherein the outer step (11) defines a mounting flange on the mounting face for the first lens type base (11 defines a mounting for the lens 15); and a lens module (lens 15) having a frame assembly (15) Diverse lenses 15, each having an attachment end 15b with substantially the same ears 15a, may be passed through the same adaptor cutouts 11a to attach to the same holes in frame 9.). The Examiner believe that instant reference teaches the structural limitations as cited above, and therefore meets the claim limitations as recited.
Applicant further asserted that:
“At Page 13, the Office Action alleges that the recited "lens barrel" is taught by lens barrel 408 of Nunnink. Regarding the recited "adjustment ring assembly," the Office Action pointed to [0039]-[0040] of Nunnink, which describe ring-shaped contacts 149, 151. The Office Action, however, has not demonstrated "an adjustment ring assembly that axially moves the lens barrel," since paragraphs [0039]-[0040] make no mention of lens barrel 408. 
In fact, [0033] of Nunnink describes that 
[0033] When coupled together, rotation of the lens cap 107 via the 
integral focus ring 114 causes the lens barrel 108 to rotate. 
Because of the threaded connection, radial movement of the lens barrel 108 translates into axial displacement of the lens 106 with respect to the image sensor.”

The Examiner respectfully disagrees. As presented in the office action filed on Examiner asserted that Nunnink describes that ring-shaped contacts 149, 151 forming the liquid lens-facing surface 177 to enable the liquid lens element 145 very quick and precise focusing (see [0039]-[0040]: Fig. 1). The Examiner believe that instant reference teaches the structural limitations as cited above, and therefore meets the claim limitations as recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney et al. (US 7899311 B1, hereinafter “Kearney”), in view of Herpst (US 5898522 A, hereinafter “Herpst”).

Regarding claim 1, Kearney teaches a vision system (Figs .1-4: camera A) comprising: 
 2a housing (Fig. 3, Col. 7 lines 34-40: frame 9) with a front mounting face (Fig. 3, Col. 7 lines 34-40: adaptor 11) with an aperture (Fig. 3, Col. 7 lines 34-40: cutouts 11a) aligned relative to an image 3sensor located within an interior of the housing (Fig. 2, Col. 7 lines 13-33: Image receiving means 8 receives and processes an image data that passes through lens 15), the aperture (11a) having an outer step having 4a first diameter (see annotated Fig. 3 below item 11a); 

    PNG
    media_image1.png
    532
    667
    media_image1.png
    Greyscale

 5the outer step (11a) being constructed and arranged to receive a first lens type base (aperture 11 to receive lens 15), 6wherein the outer step 15) and a 7mounting flange (11) on the mounting face for the first lens type base (see annotated Fig. 3 above item 11a); 
and  8a lens module having a frame assembly (15b) and a lens barrel (lens 15), the frame assembly (15b) 9being arranged to engage the flange (11), the frame assembly (15b) further having fasteners (15a) aligned 10with fastener receiving members see annotated Fig. 3 above holes on the 11) , 11whereby the lens barrel is mounted relative to the sensor in an aligned and spaced-apart 12relationship, free of mating threads between the lens barrel and the housing (as illustrated on Fig. 3 above).
However, Herpst discloses wherein the outer step defines female threads for mounting the first lens type (15) and a 7mounting flange (11) on the mounting face for the first lens type base (Figs. 5-6, Col. 8 lines 38-57: alternate means of securing a lens mount to a protective window assembly can be employed such as through the use of O-rings , threads and grooves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kearney’s means of securing lens mount by Herpst’s threads and grooves means such that wherein the outer step defines female threads for mounting the first lens type. The suggestion/ motivation for doing so would be to secure the lens mount (Herpst: Col. 8 lines 38-57). 

Regarding claim 5, the Kearney and Herpst combination teaches the vision system as set forth in claim 1, in addition Kearney discloses wherein the fasteners comprise at least two screws passing through receiving holes in the frame assembly and the fastener receiving members comprise threaded holes, respectively constructed and arranged to receive the screws (as illustrated by the annotated Fig. 3 above: lens 15 includes three lens ears 15a that fit through adapter cutouts 11a of adapter 11 to frame 9. Screws 23 fasten lens 15 to frame 9 through holes defined by lens ears 15a and into holes defined by frame 9 so as to at least partly cover frame orifice 9b). 
s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the Kearney and Herpst combination, in view of Nakajima et al. (US 2012/0133825 A1, hereinafter “Nakajima”).

Regarding claim 2, the Kearney and Herpst combination teaches the vision system as set forth in claim 1, except further comprising an inner step having a second diameter smaller than the first diameter, being constructed and arranged to receive a second lens type, and wherein the inner step defines female threads for mounting the second lens type base. 
However, Nakajima discloses an inner step having a second diameter smaller than the first diameter, being constructed and arranged to receive a second lens type, and wherein the inner step defines female threads for mounting the second lens type base (Fig. 3, [0043]: A mounting wall 11 (claimed “mounting flange”) being mounted to front side of a case 12 (claimed “housing”) of an imaging device 10. The mounting wall 11 is provided on the front with a large hole part 11f that has a relatively larger diameter size than a smaller hole part 11b provided on the back that has a smaller diameter. The hole part 11b has a thread groove 11e encircling the optical axis O. The thread groove 11e is capable of screwing a screw thread 36 of a lens barrel 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inner step having a second diameter smaller than the first diameter, being constructed and arranged to receive a second lens type, and wherein the inner step defines female threads for mounting the second lens type base as taught by Nakajima into the Kearney and Herpst Nakajima: [0043]).

Regarding claim 3, the Kearney, Herpst and Nakajima combination teaches the vision system as set forth in claim 2, in addition Kearney discloses in addition discloses wherein a rear portion of the lens barrel is constructed and arranged to reside adjacent to the inner step (as illustrated by the annotated Fig. 3 above). 

Claims 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the Kearney and Herpst combination, in view of Nunnink et al. (US 2010/0176319 A1, hereinafter “Nunnink”).

Regarding claim 6, the Kearney and Herpst combination teaches the vision system as set forth in claim 1, except wherein the lens barrel has a variable lens assembly and the frame assembly has a fixed connector constructed and arranged to mate with a connector on the mounting face top provide an electrical connection between the housing and the variable lens assembly.
 However, Nunnink discloses wherein the lens barrel has a variable lens assembly (Fig. 4: focus system 400 includes a removable variable focus lens cap 409 having a liquid lens element 445 fixedly secured within a barrel-shaped housing 428) and the frame assembly has a fixed connector (Fig. 4: electrodes 473) constructed and arranged to mate with a connector on the mounting face top (Fig. 4: receptacles 485) provide an electrical connection between the housing and the variable lens assembly Fig. 4, [0050]-[0052]: electrodes 473 are electrically connected to a voltage source via the receptacles 485.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens barrel has a variable lens assembly and the frame assembly has a fixed connector constructed and arranged to mate with a connector on the mounting face top provide an electrical connection between the housing and the variable lens assembly as taught by Nunnink into the Kearney and Herpst combination. The suggestion/ motivation for doing so would be to provide a variable focus lens module (Nunnink: [0052]).

Regarding claim 7, the Kearney, Herpst and Nunnink combination teaches the vision system as set forth in claim 6, in addition Nunnink discloses wherein the fixed connector projects from the frame assembly and the connector on the mounting face resides in a well that is sized and arranged to allow insertion of the fixed connector when the module is mounted on the flange with a portion of the lens barrel located in the housing (Fig. 4: electrodes 473 are received within the receptacles 185). 

Regarding claim 8, the Kearney, Herpst and Nunnink combination teaches the vision system as set forth in claim 7, in addition Nunnink discloses wherein the variable lens assembly is a liquid lens assembly located adjacent at least one of a front, a center and rear of an arrangement of a plurality of fixed lenses (Fig. 4: the liquid lens element 445 fixedly secured within a barrel-shaped housing 428.). 
Regarding claim 9, the Kearney, Herpst and Nunnink combination teaches the vision system as set forth in claim 8, in addition Nunnink discloses wherein the frame assembly has a driver circuit board electrically connected to the fixed connector, and further comprising, an electrical connection located between the circuit board and the liquid lens assembly ([0039]: Fig. 1 depict an exemplary configuration of the liquid lens element 445 , wherein a ring-shaped contacts 149, 151 are formed from a non-conducting substrate, such as used in printed circuit boards. The contacts 149, 151 include a ring-shaped trace 175 of conductive material, preferably copper, applied to a liquid lens-facing surface 177. The trace 175 is electrically connected to the electrode 173 and extends between the tabbed extension 169 and the body 186).

Regarding claim 12, the Kearney, Herpst and Nunnink combination teaches the vision system as set forth in claim 6, except wherein the lens module is one of a plurality of lens modules each adapted for attachment to the flange with the fastening members, each of the plurality of lens modules having a respective lens barrel with discrete optical parameters.
However, Nunnink discloses wherein the lens module is one of a plurality of lens modules each adapted for attachment to the flange with the fastening members, each of the plurality of lens modules having a respective lens barrel with discrete optical parameters (Fig. 4, [0050]: The modular focus system 400 includes an optics assembly 404 having a lens 406 fixedly secured within a lens barrel 408. The focus system 400 includes a removable variable focus lens cap 409 having a liquid lens element 445 fixedly secured within a barrel-shaped housing 428).
before the effective filing date of the claimed invention to incorporate wherein the lens module is one of a plurality of lens modules each adapted for attachment to the flange with the fastening members, each of the plurality of lens modules having a respective lens barrel with discrete optical parameters as taught by Nunnink into the Kearney, and Herpst combination. The suggestion/ motivation for doing so would be to provide a variable focus lens module (Nunnink: [0052]).

Regarding claim 13, the Kearney, Herpst and Nunnink combination teaches the vision system as set forth in claim 12, except further comprising an adjustment ring assembly located between the frame assembly and the lens barrel, constructed and arranged to vary an axial position of the lens barrel with respect to the housing by rotation thereof.
However, Nunnink discloses further comprising an adjustment ring assembly located between the frame assembly and the lens barrel, constructed and arranged to vary an axial position of the lens barrel with respect to the housing by rotation thereof (Fig. 4, [0051]-[0053]: A focus ring 414 is fixedly secured to the lens barrel 408 providing manual and variable focus mode operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adjustment ring assembly located between the frame assembly and the lens barrel, constructed and arranged to vary an axial position of the lens barrel with respect to the housing by rotation thereof as taught by Nunnink into the Kearney, and Herpst combination. The suggestion/ motivation for Nunnink: [0053]).
 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the Kearney, Herpst and Nunnink combination, in view of Takada (US 20040223074 A1, hereinafter “Takada”).

Regarding claim 10, the Kearney, Herpst and Nunnink combination teaches the vision system as set forth in claim 9, except wherein the connection interconnects a temperature sensor located at or adjacent to the lens barrel.
 However, Takada discloses wherein the connection interconnects a temperature sensor located at or adjacent to the lens barrel ([0383]&[0385]: A temperature sensor may be further provided. By use of the temperature sensor, the temperature of the lens module can be controlled to be in a desired range. Thus, the performance of the lens module can be stabilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the connection interconnects a temperature sensor located at or adjacent to the lens barrel as taught by Takada into the Kearney, Herpst and Nunnink combination. The suggestion/ motivation for doing so would be to allow the camera to exert stable performance and lowering of the quality of photographing is suppressed (Takada: [0385]).

Regarding claim 11, the Kearney, Herpst, Nunnink and Takada combination teaches the vision system as set forth in claim 10, in addition Nunnink discloses wherein the electrical connection comprises a flexible PCB ([0039]: the ring-shaped contacts 149, 151 are formed from a non-conducting substrate, such as used in printed circuit boards). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Kearney, Herpst and Nunnink combination, in view of Ito at al. (US 20110058804 A1, hereinafter “Ito”).

Regarding claim 14, the Kearney, Herpst and Nunnink combination teaches the vision system as set forth in claim 13, except wherein the adjustment ring assembly defines a gear surface located on an exterior of the lens module. 
However, Ito discloses wherein the adjustment ring assembly defines a gear surface located on an exterior of the lens module (Fig. 4, [0047]&[0057]: a ring member 5 which is rotatable about an optical axis 91 of the lens is provided on the rear side of the mount section 4. A spur gear rotating about the optical axis 91 is formed on an outer peripheral part of the ring member 5. the ring member 5 is driven by a motor 7 via the spur gear rotating, a position of the ring member 5 changes along the optical axis 91 in accordance with rotation angle of the motor 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the adjustment ring assembly defines a gear surface located on an exterior of the lens module as taught by Ito into Kearney, Herpst and Nunnink combination. The suggestion/ motivation for doing so would be to adjust the back focus by adjusting the rotation angle of the motor (Ito: [0057]).

Regarding claim 15, the Kearney, Herpst, Nunnink and Ito combination teaches the vision system as set forth in claim 14, in addition Ito discloses wherein the gear surface is adapted to be at least one of (a) engaged by a user's fingers and (b) driven by a geared motor (Nunnink: Fig. 4, [0051]-[0053]: A focus ring 414 is fixedly secured to the lens barrel 408 providing manual and variable focus mode operation. Furthermore Ito: [0057]: In a structure in which the ring member 5 is driven by the motor 7 in this way, a position of the ring member 5 changes along the optical axis 91 in accordance with rotation angle of the motor 7). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Kearney and Herpst combination as applied to claim 1 above.

Regarding claim 16, the Kearney and Herpst combination teaches the vision system as set forth in claim 1, except wherein the lens barrel defines a focal distance between approximately 10 millimeters and 35 millimeters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens barrel defines a focal distance between approximately 10 millimeters and 35 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunnink et al. (US 20100176319 A1, hereinafter “Nunnink”), in view of Mori (US 20110063742 A1, hereinafter “Mori”).

Regarding claim 18, Nunnink teaches a lens module for removable attachment to a vision system housing (Fig. 1, [0050]:a modular focus system 100 for the image-based code reader 102) comprising: 

a lens barrel having a liquid lens (The modular focus system 100 includes the optics assembly 109 having a lens barrel 408 having a liquid lens element 145); 
an adjustment ring assembly that axially moves the lens barrel, in a manner substantially free of rotation of the lens barrel relative to the module, based upon rotation of an adjustment ring mechanism relative to the module ([0039]-[0040]: Fig. 1 depict an exemplary configuration of the liquid lens element 445 , wherein a ring-shaped contacts 149, 151 are formed from a non-conducting substrate, such as used in printed circuit boards. The contacts 149, 151 include a ring-shaped trace 175 of conductive material, preferably copper, applied to a liquid lens-facing surface 177. The trace 175 is electrically connected to the electrode 173 and extends between the tabbed extension 169 and the body 186. The liquid lens element 145 enables very quick and precise focusing of the code reader 102 without mechanical components.); 
Fig. 1, [0039]-[0040]: the ring-shaped contacts 149, 151 are formed from a non-conducting substrate, such as used in printed circuit boards). 
Nunnink does not teach a lens driver electronics that is mounted with respect to the module; and a flexible connection between the liquid lens and the lens driver electronics.
However, Mori discloses a lens driver electronics that is mounted with respect to the module (as illustrated by Fig. 4, [0067 0089 a switch assembly 108, on a mounting frame 20, including a plurality of switches for operating a lens device); and a flexible connection between the Figs. 4&12, [0093]: a male connector 130 connected to a female connector 122, a plurality of lead lines 132 connected to a male connector 130, and one cable 134, which is a bundle of a lead lines 132, are mounted between  the mounting frame 20 (including the switch assembly 108) and focus lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens driver electronics that is mounted with respect to the module; and a flexible connection between the liquid lens and the lens driver electronics as taught by Mori into the Nunnink modular focus device. The suggestion/ motivation for doing so would be to allow driving of the lens.

Regarding claim 19, the Nunnink and Mori combination teaches the lens module as set forth in claim 18, in addition Mori discloses wherein the flexible connection Figs. 4&12, [0093]: one cable 134, which is a bundle of a lead lines 132).. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the Nunnink and Mori combination, in view of Takada (US 2005/0058442 A1, hereinafter “Takada”).

Regarding claim 20, the Nunnink and Mori combination teaches the lens module as set forth in claim 18, except wherein the lens driver electronics is located adjacent to a frame assembly of the module in an attached enclosure, the frame assembly engaging a mounting face of a vision system housing having an image sensor.
However, Takeda discloses wherein the lens driver electronics is located adjacent to a frame assembly of the module in an attached enclosure, the frame assembly engaging a mounting face of a vision system housing having an image sensor (Figs. 5-6,[0032]: a drive unit 80 mounted on a lens device 10 connected via a cable 84 to a camera 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens driver electronics is located adjacent to a frame assembly of the module in an attached enclosure, the frame assembly engaging a mounting face of a vision system housing having an image sensor as taught by Takeda into the Nunnink modular focus device. The suggestion/ motivation for doing so would be to allow power to be supplied and driving of the lens.

Regarding claim 21, the Nunnink, Mori and Takeda combination teaches the 20, in addition Takeda discloses wherein a connector fixedly attached to the lens driver electronics removably engages a connector on the mounting face (Figs. 5-6,[0032]: a connector 83 disposed underneath the drive unit 80 (see FIG. 6) via the cable 84 causes power to be supplied from the camera 12 to the drive unit 80).

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art of record taken alone or in combination, fails to disclose or render obvious the outer step being constructed and arranged to receive a first lens type base, wherein the outer step defines female threads for mounting the first lens type and a mounting flange on the mounting face for the first lens type base, wherein the outer step is constructed and arranged to receive a C-mount lens base; the inner step being constructed and arranged to receive a second lens type, wherein the inner step defines female threads for mounting the second lens type base, wherein the inner step is constructed and arranged to receive an M16 lens base, in combination with all the limitations recited respective claims 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697